

115 S1690 IS: Child Care Access Means Parents in School Reauthorization Act
U.S. Senate
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1690IN THE SENATE OF THE UNITED STATESAugust 1, 2017Ms. Duckworth (for herself, Mrs. Murray, Mr. Durbin, Mrs. Gillibrand, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to provide greater support to students with dependents,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Child Care Access Means Parents in School Reauthorization Act or the CCAMPIS Reauthorization Act. 2.Amendments to CCAMPISSection 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e) is amended—
 (1)in subsection (e)— (A)in paragraph (1), by adding at the end the following:
					
 (C)Stakeholder consultationThe Secretary shall work with relevant stakeholders to determine the manner in which the data described under subparagraph (B) is collected in order to ensure compliance with such subparagraph.; and
 (B)by adding at the end the following:  (3)Publication of reportsNot later than 1 year after the first report is submitted under paragraph (1) after the date of enactment of the CCAMPIS Reauthorization Act, and annually thereafter, the Secretary shall publish the reports submitted under paragraph (1) for the preceding year on the public website of the Department.; and
 (2)by striking subsection (g) and inserting the following:  (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $67,000,000 for fiscal year 2018 and each succeeding fiscal year..
 3.Report by office of postsecondary educationNot later than 1 year after the date of enactment of this Act, the Secretary of Education (acting through the Office of Postsecondary Education) shall report to Congress on the plans of the Department of Education to better serve postsecondary students with dependents.